UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1548



JEFFREY THOMPSON; JOHN J. SMITH,

                Plaintiffs - Appellants,

           v.


DORCHESTER COUNTY SHERIFF’S DEPARTMENT; DORCHESTER COUNTY; RAY
NASH, Individually and in his official capacity; JOHN BARNEY
BARNES; WILLIAM FRENCH; TIM STEPHENSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cv-00968-DCN)


Argued:   May 13, 2008                        Decided:   June 9, 2008


Before WILLIAMS, Chief Judge, SHEDD, Circuit Judge, and Claude M.
HILTON, Senior United States District Judge for the Eastern
District of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: John Allen O’Leary, O’LEARY & ASSOCIATES, INC., Columbia,
South Carolina, for Appellants.        Caroline Wrenn Cleveland,
Charleston, South Carolina; Alissa DeCarlo, BARNWELL, WHALEY,
PATTERSON & HELMS, LLC, Charleston, South Carolina, for Appellees.
ON BRIEF: M. Dawes Cooke, Jr., John William Fletcher, BARNWELL,
WHALEY, PATTERSON & HELMS, LLC, Charleston, South Carolina, for
Appellee Tim Stephenson.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Appellants Jeffrey Thompson and John J. Smith appeal the

district court’s order denying relief on their complaint under 42

U.S.C.A. § 1983 (West 2003 & Supp. 2007).            Appellants, both former

deputy   sheriffs    with    the   Dorchester      County,      South   Carolina

Sheriff’s Department, contend that Dorchester County Sheriff Ray

Nash and county staff members William French, John Barney Barnes,

and Tim Stephenson (collectively “Appellees”) violated their First

Amendment   rights   by     engaging   in    a   pattern   of   harassment   and

intimidation because Appellants supported Nash’s opponent in the

sheriff’s election.       Applying the two-step framework set forth in

Saucier v. Katz, 533 U.S. 194, 200 (2001), the district court first

concluded that Appellants had properly alleged a violation of a

constitutional right to be free from harassment based on their

support of Sheriff Nash’s opponent in the election but then also

concluded that such right was not clearly established at the time

of Appellees’ alleged actions.1             Accordingly, the court granted

Appellees’ motion to dismiss on the basis of qualified immunity.2


     1
      To be clear, the district court did not find a constitutional
violation to the extent that Appellants’ claims were predicated on
job termination. See Jenkins v. Medford, 119 F.3d 1156 (4th Cir.
1997) (en banc) (holding that sheriff’s patronage dismissals of
deputy sheriffs did not violate the First Amendment because deputy
sheriffs were policymakers).
     2
      Appellants also allege a claim based on their right to a
“secret ballot.” As the district court recognized, however, the
Supreme Court has never recognized secrecy in voting as a
constitutionally-guaranteed right.

                                       3
     We have reviewed the record, the district court’s thorough

opinion,   and   heard   oral   argument   in    this   case,   and   find   no

reversible error.    Accordingly, we affirm based substantially on

the reasoning of the district court.            See Thompson v. Dorchester

County Sheriff’s Dep’t, No. 2:06-cv-00968-DCN (D.S.C. May 4, 2007).



                                                                      AFFIRMED




                                     4